 ROYAL BLUE PRINT CO.205R. B. P. Inc.,d/b/a Royal Blue Print CompanyandIndustrial,Technical&Professional Employees,Division of National Maritime Union,AFL-CIO,Petitioner.Case 20-RC-7440June 28,1967DECISION AND ORDERCHAIRMAN MCCULLOCHAND MEMBERS BROWNAND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held at San Francisco, California, onMarch 29, 1967, before Hearing Officer David F.Sargent. Thereafter, the Petitioner and Employerfiled briefs. The Hearing Officer's rulings made atthe hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, the Board hasdelegated its powers in connection with this case toa three-member panel.Upon the entire record in this case, including thebriefs, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of certain employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.The Petitioner seeks to represent a unit of sixmessengers and one messenger-drivers employedattheEmployer's blueprint and reprographicestablishment.The Employer contends that thelimited unit sought is not an appropriate one for col-lective bargaining in the blueprint industry, and thatthe only appropriate unit is a production and main-tenance unit, which would include, in addition tothe messengers and driver, about 60 employees per-formingwork on diazo machines and variouspresses and collating machines, as well as bookbin-ders and artists and other classifications of em-ployees.The evidence herein shows that the Employer isengaged in the production and distribution ofblueprints and allied graphic products at three loca-tions in San Francisco, where it handles overflowwork for other concerns in the blueprint and repro-graphic industry, and in addition reproduces printsfor architects, engineers, and other commercialcustomers. Workload on reproduction projects fluc-tuateswidely from day to day depending uponcustomer orders and the particular reproductionprocess utilized to meet specific requirements.'Hereinafter called driver.However, regardless of the duplication processused, prompt delivery of the finished product is ofprime importance to efficient operation in this ser-vice industry.Petitioner contends that the messengers (includ-ing a driver who operates the Employer's only van)principally perform separate and distinct messengerduties requiring about 85 percent of their time, andthat their remaining duties, although involvingproduction, are so minimal and limited that the mes-senger'swork function is in no sense an integralpart of the Employer's production operations.The evidence shows, however, that the Em-ployer'soperationsfluctuate considerably bothfrom the standpoint of workload, which may reachseveral hundred orders per day, and from the stand-point of the variety of reproduction processes util-ized,which are numerous. The messengers anddriver spend in excess of half of their time in theplant moving reproduction materials from one workstation to another, and each morning some of themalsoassist in the service control area, wheretogetherwith customer service employees theyidentify and properly tag orders to assure theirsystematic processing and expeditious delivery.The Employer maintains a constant policy of per-mitting messengers and drivers to train for produc-tion positions, which policy is communicated tothem. These employees have periodically availedthemselves of this opportunity and qualified forplant production positions. Messengers or driversmaking this transition receive dual supervision,working under a dispatcher while deliveringcustomer orders, and under one of several produc-tion department supervisors on work in the particu-lar department where they are training. While notallmessengers or drivers prove qualified for thetransition to production positions, some have beenassigned to such classifications, and as they havegained experience have been able to move fromtheir basic hourly rate ($1.50 to $1.70 per hour) tothe production scale ($1.70 to $4 per hour). Theevidence further shows that as regards all fringebenefits there is no difference between messengersand other employees. The messengers and driversalsowork the identical schedule that productionemployees do both during their regular workweek,and while performing overtime work. That inplantduty of keeping material for reproduction projectsproperly distributed to work stations to insuresystematic processing of customer orders utilizesa substantial portion of their time and is closely re-lated to the Employer's production operations.Their adjunct duties performed while training forproduction positions are even more important to thesame production process. In all the above circum-stances we are of the opinion that the messengersand drivers have no sufficient community of in-terest separate from that of other production em-ployees to warrant their establishment as a separateappropriate unit for collective-bargaining purpo-166 NLRB No. 25 206DECISIONSOF NATIONALLABOR RELATIONS BOARDsec.2On the contrary, we find that their interestsbroader than that described in its present petition,are so closely related to those of the other produc-we shall dismiss the petition.tion employees,so as to require their inclusion in anoverall production and maintenance unit.3As thePetitioner does not seek to represent any unitORDER2E.H KoesterBakery Co,Inc.,136 NLRB 1006, 1011.IT IS HEREBY ORDEREDthat thepetitionfiled3Brown Engineering Company,Inc,123 NLRB 1619, 1621herein be,and itherebyis, dismissed.